 Case 18-66766-jwc Doc 220-1 Filed 05/27/20 Entered 05/27/20 13:44:18                       Desc
            Exhibit Application of Trustee for Compensation Page 1 of 7


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN RE:                                            :   CHAPTER 7
                                                  :
BEAUTIFUL BROWS, LLC,                             :   CASE NO. 18-66766-JWC
                                                  :
                   Debtor.                        :


                       APPLICATION BY TRUSTEE FOR COMPENSATION

TO:      THE HONORABLE JEFFREY W. CAVENDER
         UNITED STATES BANKRUPTCY JUDGE

         This Application of S. Gregory Hays, brought pursuant to Section 330 of the United States

Bankruptcy Code, respectfully shows that he is the duly-appointed and qualified Trustee in

Bankruptcy of the above-captioned Estate , that the assets of said Debtor have been liquidated, and

that there came into the hands of the undersigned Trustee for disbursement the total sum of

$321,935.33 of which $0.00 has been disbursed to the Debtor and the Trustee anticipates an

additional $0.00 will be distributed to the Debtor.

         In the administration of said Estate, your Applicant has performed those services required

by a Trustee. This Application is for services rendered from September 3, 2019 through April 30,

2020. The statutory allowance is the sum of $19,346.77, and Applicant has heretofore received on

his account compensation as Trustee in the sum of $0.00.

         Your Applicant has not in any form or guise agreed to share the compensation for such

services with any person not contributing thereto, or to share in the compensation of any person

rendering services in this proceeding to which services Applicant has not contributed. Your

Applicant has not entered into any agreement, written or oral, express or implied, with any other
 Case 18-66766-jwc Doc 220-1 Filed 05/27/20 Entered 05/27/20 13:44:18                         Desc
            Exhibit Application of Trustee for Compensation Page 2 of 7


party in interest or any attorney of any other party in interest in this proceeding for the purpose of

fixing the amount of the fees or other compensation to be paid to any party in interest, or any

attorney of any party in interest herein for services rendered in connection therewith.

       Beautiful Brows, LLC (“Debtor”) commenced the above-styled bankruptcy case by filing

a petition under Chapter 11 of Title 11 of the United States Code on October 3, 2018 (the “Petition

Date”).

       On November 21, 2018, the United States Trustee filed a Notice of Appointment of Chapter

11 Trustee and Setting of Bond [Doc. No. 46] pursuant to which Applicant was appointed as the

Chapter 11 Trustee for the bankruptcy estate of the Debtor. After the United States Trustee filed

an Application for Approval of Selection of Appointment of Chapter 11 Trustee [Doc. No. 47] on

November 21, 2018, the Court entered an Order Approving Appointment of Chapter 11 Trustee

[Doc. No. 49] on November 26, 2018, confirming the appointment of S. Gregory Hays as the

Chapter 11 trustee in the Case.

       After the Bankruptcy Case was converted to Chapter 7 on September 3, 2019, the United

States Trustee filed its “Notice of Appointment of Interim Trustee” on September 4, 2019 [Doc.

No. 171]. The Trustee became the permanent trustee after the conclusion of the 341 Meeting of

Creditors on October 14, 2019.

       Trustee and his professionals have undertaken investigation and identification of assets of

the estate, have taken such steps as deemed appropriate for administration and protection of the

estate, and created an estate that totals approximately $322,000.

       At the commencement of the Bankruptcy Case, a bankruptcy estate was created pursuant

to 11 U.S.C. § 541(a) (the “Bankruptcy Estate”), and that Bankruptcy Estate includes all Debtor’s
 Case 18-66766-jwc Doc 220-1 Filed 05/27/20 Entered 05/27/20 13:44:18                       Desc
            Exhibit Application of Trustee for Compensation Page 3 of 7


legal or equitable interests in property as of the commencement of the Bankruptcy Case and any

interest in property that the estate acquires after commencement of the Bankruptcy Case. 11

U.S.C. § 541(a)(1) and (7) (2015). Trustee is the sole representative of the Bankruptcy Estate. 11

U.S.C. § 323(a) (2015).

          This Application seeks payment of the Chapter 7 Trustee commission and reimbursement

of expenses as Chapter 7 Trustee.

          The services of the Chapter 11 Trustee are detailed in the Trustee Fee application. [Doc.

No. 193] and in the Final Report of the Chapter 11 Trustee [Doc. No. 183]. In summary the Trustee

performed or supervised activities involving the following:

          a.     Served as the Chapter 11 trustee from November 21, 2019 to August 30, 2019 and

oversaw the Debtor’s business operations and managed all accounting functions. Met with Debtor

on bi-weekly basis to review operations, sign payroll check for employees, and closely managed

cash flow since debtor did not generate sufficient funds to keep post-petition payments current.

          b.      Closed two operating locations and rejected leases for those stores and closed

operations and moved equipment to other locations.

          c.     Negotiated with landlords and paid the landlords’ administrative claims.

          d.     In conjunction with Debtor’s Chapter 11 counsel, pursued avoidance actions to

recover $25,488.59 for the estate from First Data who processed the debtors credit cards. Avoided

lien on two vehicles and recovered $34,980 from auction of the two cars. Pursued recovery of

assets from Tucker Imports and arranged sale of the inventory at public auction.

          e.     Organized and held auction to sell equipment and inventory and close the corporate

office.
 Case 18-66766-jwc Doc 220-1 Filed 05/27/20 Entered 05/27/20 13:44:18                         Desc
            Exhibit Application of Trustee for Compensation Page 4 of 7


       f.       Employed broker and managed the sale process resulting in a sale of the remaining

two locations and closed the sale of the business.

       g.       Reviewed payroll and tax filings. Reviewed and signed all monthly operating

reports and filed with the court. Reviewed and paid all United States Trustee fees.

       h.       Closed all business operations and managed final business issues before converting

to Chapter 7.

       After converting the case to Chapter 7, the Chapter 7 Trustee focused on finalizing claims

and resolving payroll and income tax issues. During the course of his investigation of the affairs

of the Debtor, the Chapter 7 Trustee obtained documents indicating that the Debtor had overpaid

taxes owed to the Internal Revenue Service. The Trustee attempted to resolve this matter

consensually with the IRS, but the IRS did not respond. The Trustee then filed an Objection to a

proof of claim filed by the IRS in this case. This Objection led to further discovery which showed

that the Debtor was not owed any refunds by the IRS and the Chapter 7 Trustee resolve the payroll

tax claims with the IRS and filed amended tax returns for 2017, 2018 and filed a final tax return

for 2019.

       The Chapter 7 Trustee is currently holding $243,505.52 in the bankruptcy estate’s bank

account. The estate funds resulted primarily from the sale of the Debtor’s business, the sale of two

unencumbered vehicles, recovery from First Data, and recovery of inventory from Tucker Imports

that was sold at auction. All recoveries are identified in the Final Report of the Chapter 11 Trustee.

       The Administrative Claims bar date for Chapter 11 claim in this case was December 2,

2019 [Doc. No. 190]. The Trustee filed applications to pay Chapter 11 administrative claims and
 Case 18-66766-jwc Doc 220-1 Filed 05/27/20 Entered 05/27/20 13:44:18                       Desc
            Exhibit Application of Trustee for Compensation Page 5 of 7


after Orders were entered paid the Chapter 11 administrative claims. One Chapter 11 rent claim is

proposed to be paid in the Trustee’s Final Report.

       The Bar Date for non-government proofs of claim and government proofs of claims was

December 11, 2019 [Doc. No. 176]. Final tax returns have been filed and there are no outstanding

governmental claims.

       After payment of the proposed Chapter 7 administrative claims and a Chapter 11

administrative rent claim, the remaining balance of $187,887.22 will be paid to Ameris Bank

which filed secured claim #1-1 for $703,946.57 and holds a lien on all assets. Ameris Bank was

active in the case and filed the Motion to Appoint the Chapter 11 trustee. Ameris Bank has been

kept informed on the status of the case and available funds to pay their secured claim. The Trustee

attempted to negotiate a carve-out for unsecured creditors, but Ameris Bank argued this was a

government guaranteed SBA loan and could not agree to a carve-out for unsecured creditors.

       As said Trustee, your Applicant has or will pay in the final administration of the case out

of his own funds expenses totaling $189.20, none of which have been repaid and for which he

prays for reimbursement. Attached hereto marked as Exhibit “A” and incorporated herein by

reference is an itemization of Trustee’s expenses.

       WHEREFORE, S. Gregory Hays prays for such allowance for his services herein in the

amount of $19,346.77 plus reimbursement of expenses in the amount of $189.20 and as the Court
 Case 18-66766-jwc Doc 220-1 Filed 05/27/20 Entered 05/27/20 13:44:18     Desc
            Exhibit Application of Trustee for Compensation Page 6 of 7


finds reasonable and just.

       Respectfully submitted this 30th day of April, 2020.



                                                      /s
                                                   S. Gregory Hays
Hays Financial Consulting, LLC                     Chapter 7 Trustee
2964 Peachtree Rd, N.W, Ste 555
Atlanta, Georgia 30305
404) 926-0060
Case 18-66766-jwc Doc 220-1 Filed    Exhibit  "A" Entered 05/27/20 13:44:18
                                        05/27/20                              Desc
           Exhibit Application of Trustee for Compensation Page 7 of 7
                               Hays Financial Consulting, LLC
                                      2964 Peachtree Road
                                            Suite 555
                                     Atlanta, GA 30305-2153

Beautiful Brows, LLC
Case # 18-66766-JWC



                               For the Period from   8/30/2019 to 4/29/2020
April 29, 2020


                                                                              Amount

  1/9/2020 2020 Bond fee                                                        87.40
 4/29/2020 Case Closing Expenses:                                              101.80
           Copies NFR - 72 notices @ 6 pages @ $0.15 per copy - $64.80
           Postage NFR - 72 notices @ $0.50 per notice - $36.00
           Postage distribution checks - 2 checks @ $0.50 per check - $1.00
                 Total costs                                                  $189.20
